DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	In response to communications filed on 2/24/2021, claim 10 has been cancelled; claims 1, 13, and 18 have been amended, and no new claims have been added. Therefore, claims 1-9, 11 and 13-21 are still presently pending in the application.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 5-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (U.S. Patent Application Publication No. 2014/0289189), Stritzel et al. (U.S. Patent Application Publication No. 2014/0172793), in further view of Taylor et al. (U.S. Patent Application Publication No. 2013/0117240).
As to claim 1, Chan et al. teaches a non-transitory computer-readable medium having instructions which, when executed by a computing device, cause the computing device to perform a method of prioritizing copy operations of data files stored on the computing device (See Chan et al., paragraphs 14-18, wherein a prioritization method of synchronization {copying} of files is described), the method comprising: 
receiving instructions to enable the computing device to automatically perform the method of prioritizing copy operations of data files on the computing device (See Chan et al., paragraph 25, wherein a user can initiate a priority synchronization for their computing device); 
automatically determining, with the computing device, a frequency of access for files or folders stored by the computing device, wherein determining the frequency of access includes automatically tracking a number of times a user of the computing device accesses each of the files or folders (See Chan et al., paragraphs 14-15, 25, 31-37, wherein access patterns {frequency of access} are monitored to use as a method to prioritize synchronization), and 
wherein the frequency of access is determined within a predetermined window of time (See Chan et al., paragraphs 33 and 63, wherein Chan discloses “the criterion for identifying the priority files 210 can include an access pattern of the data files 205. The access pattern can include data regarding…d) a period for which the particular data file is accessed using the particular computing device…d) a period for which the particular data file is accessed using the particular computing device”. Wherein Chans teaching of “period” is read on “predetermined window of time”);
automatically determining, with the computing device, a recency of access for the files or folders stored by the computing device (See Chan et al., Figure 3 and paragraphs 15 and 33, wherein Chan discloses “the criterion for identifying the priority files 210 can include an access pattern of the data files 205. The access pattern can include data regarding (a) a frequency of access of a particular data file (b) a number of times the particular data file is requested or downloaded to any of the computing devices, from the particular computing device, (c) a frequency of access of the particular data file using a particular computing device similar to the computing device 250, (d) a period for which the particular data file is accessed using the particular computing device, (e) most recently accessed set of data files, (f) a period for which the particular data file is accessed, etc.”);
	assigning at least a high priority level to a first set of the files or folders based on both the frequency of access for the files or folders and the recency of access for the files or folders (See Chan et al., Figure 3 and paragraph 15, wherein Chan discloses that the “priority sync selects the subset of data files to be downloaded based on an access pattern of the data files by the user on the other computing devices of the user. For example, if the data files are image files, the priority sync can select the images that have been viewed a particular number of times, images that have been viewed most recently, e.g., on another computing device, images that the user has indicated as important {high priority} or images that is likely to be accessed by the user on the particular computing device;” Also see paragraph 33 wherein Chan discloses that “the criterion for identifying the priority files 210 can include an access pattern of the data files 205. The access pattern can include data regarding (a) a frequency of access of a particular data file…(e) most recently accessed set of data files, (f) a period for which the particular data file is accessed, etc.”); 
	assigning at least a low priority level to a second set of the files or folders based on the both frequency of access for the files or folders and the recency of access for the files or folders (See Chan et al., Figure 3 and paragraphs 16-17, 32 and 38-42, wherein “non-priority” files are read on “low priority level” and these “non-priority” files are consider to be non-priority due to access pattern; Also see paragraph 33 wherein Chan discloses that “the criterion for identifying the priority files 210 can include an access pattern of the data files 205. The access pattern can include data regarding (a) a frequency of access of a particular data file…(e) most recently accessed set of data files, (f) a period for which the particular data file is accessed, etc.”), wherein assigning the at least high priority level for at least some of the files or folders of the first set of the files or folders is performed by a priority management agent, wherein the priority management agent overrides previously assigned priorities for the at least some of the files or folders when network bandwidth or network throughput is reduced below a threshold (See Chan et al., paragraph 16, wherein Chan discloses “In some embodiments, a downgraded format is a format of the file that contains lower amount of information than that of the original format so that sync consumes lesser time and/or bandwidth compared to the original format.” Also see paragraphs 38-39, wherein “In another example, the user {priority management agent} may define a priority-sync policy 305 to identify a data file of a particular size from the data files 205 as a non-priority file if the storage space in the computing device 250 is below a particular threshold); and 
copying the files or folders according to the priority level of each of the files or folders so that at least the high priority files or folders are backed up prior to the low priority files or folders, wherein the copying includes copying at least the high priority files or folders to a secondary data storage device that is not co-located with the computing device (See Chan et al., Figure 3 and paragraphs 25-26, wherein new devices can be synched with older devices. Priority synching is done based one access patterns wherein the priority {high} files are backed up prior to the non-priority {low} files). 
Chan et al. teaches “In some embodiments, a downgraded format is a format of the file that contains lower amount of information than that of the original format so that sync consumes lesser time and/or bandwidth compared to the original format.  For example, a non-priority image file can be downloaded as thumbnail of the image file, a low resolution image of the image file, or a reduced file size version of the image file.  In another example, a non-priority music file can be downloaded as low bit-rate version of the music file, a shorter duration version of the music file, or a reduced file size version of the music file.  In some embodiments, by downloading the non-priority files in a downgraded format, not only is the computing resources, e.g., time, storage space, network bandwidth consumed to download the non-priority data files is minimized, the particular computing device has information regarding all the data files, e.g., priority files and non-priority files, of the user” (See Chan et al., paragraphs 15-16 and 39).  Chan et al., however, does not explicitly teach prioritizing copy operations of data files stored on the computing device when there is a bandwidth available to the computing device below a certain threshold bandwidth for performing the copy operations of the data files stored on the computing device.
Stritzel et al. teaches opportunistic, priority based object synchronization (See abstract), in which he teaches prioritizing copy operations of data files stored on the computing device when there is a bandwidth available to the computing device below a certain threshold bandwidth for performing the copy operations of the data files stored on the computing device (See Stritzel et al., paragraph 25, wherein the device 102 and/or remote data store 110 may be further adapted to perform a higher-frequency synchronization opportunistically, i.e., while the computing resources of the device 102 and/or remote data store 110 that are involved in the synchronization 112 (e.g., processor capacity, bandwidth, and/or power) remain within an acceptable high-priority data threshold”).
Chan et al. and Stritzel et al. are from the analogous art of a synchronizing system and method. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Chan et al. and Stritzel et al. to have combined Chan et al. and Stritzel et al..  The motivation to combine Chan et al. and Stritzel et al. is to provide a system and method that performs the synchronization differently for different types of objects, in particular to synchronize high-priority objects at a higher frequency (See Stritzel et al., paragraphs 5-6).  Therefore, it would have been obvious to one skilled in the art to combine Chan et al. and Stritzel et al..
Chan et al. as modified, still does not explicitly teach selecting a secondary data storage device for copying the high priority files or folders or for copying the low priority files or folders based on a performance metric of the secondary data storage device and the assigned at least high priority level or the assigned at least low priority level.
Taylor et al. teaches accessing cached data from a peer cloud controller in a distributed filesystem (See abstract), in which he teaches selecting a secondary data storage device for copying the high priority files or folders or for copying the low priority files or folders based on a performance metric of the secondary data storage device and the assigned at least high priority level or the assigned at least low priority level (See Taylor et al., paragraphs 153-154, 160, 205 wherein Taylor discloses storage performance and wherein Taylor discloses “a locality policy may specify that image and video files (e.g., files with ".jpg" and ".avi" extensions) should be considered low-priority (e.g., in comparison with other project file types), and should immediately be stored in a second-level (e.g., cheaper) cloud storage system instead of in a costlier high-speed, highly-replicated cloud storage system that is used for high-priority files”).
Chan et al. as modified and Taylor et al. are from the analogous art of storing files.  I It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Chan et al. as modified and Taylor et al. to have combined Chan et al. as modified and Taylor et al..  The motivation to combine Chan et al. as modified and Taylor et al. is to maintain data consistency, redundancy, and storage system performance in the presence of hard drive failures (See Taylor et al., paragraphs 5-7).  Therefore, it would have been obvious to one skilled in the art to combine Chan et al. as modified and Taylor et al..

As to claim 2, Chan et al. as modified, teaches wherein copying the files or folders according to the priority level of each of the files or folders includes transmitting the files or folders to the secondary storage device in descending order of priority (See Chan et al., Figure 3 and paragraphs 25-26, wherein new devices can be synched with older devices. Priority synching is done based one access patterns wherein the priority {high} files are backed up prior to the non-priority {low} files. Synchronizing the priority files prior to the non-priority files would be considered to synchronize in descending order). -87 of 94- 60692-8121. US01/LEGAL125268931.3 

As to claim 3, Chan et al. as modified, teaches wherein setting the priority level for each of the files or folders based on the frequency of access includes sorting all of the files or folders on the computing device in descending order from most accessed to least accessed (See Chan et al., paragraphs 14-15, 25, 31-37 and 64, wherein “the criterion for identifying the priority files 210 can include an access pattern of the data files 205. The access pattern can include data regarding (a) a frequency of access of a particular data file (b) a number of times the particular data file is requested or downloaded to any of the computing devices, from the particular computing device, (c) a frequency of access of the particular data file using a particular computing device similar to the computing device 250, (d) a period for which the particular data file is accessed using the particular computing device, (e) most recently accessed set of data files, (f) a period for which the particular data file is accessed, etc.”).

As to claim 5, Chan et al. as modified, teaches querying an operating system of the computing device or a file system of the computing device to determine which files or folders are open; and counting a number of times each data object is opened (See Chan et al., paragraphs 14-15, 25, 31-37 and 64, wherein “the criterion for identifying the priority files 210 can include an access pattern of the data files 205. The access pattern can include data regarding (a) a frequency of access of a particular data file (b) a number of times the particular data file is requested or downloaded to any of the computing devices, from the particular computing device, (c) a frequency of access of the particular data file using a particular computing device similar to the computing device 250, (d) a period for which the particular data file is accessed using the particular computing device, (e) most recently accessed set of data files, (f) a period for which the particular data file is accessed, etc.” Wherein Chans teaching of accessing is read on opening a file because accessing a file can entail opening said file).

	As to claim 6, Chan et al. as modified, teaches wherein the method: determining the recency of access includes tracking a time and date when read and write operation requests are received by the computing device from the user for each data object (See Chan et al., paragraphs 15, 33, 35 and 63, wherein Chan discloses that “the criterion for identifying the priority files 210 can include an access pattern of the data files 205. The access pattern can include data regarding (a) a frequency of access of a particular data file…(e) most recently accessed set of data files, (f) a period for which the particular data file is accessed, etc.”; Also, see Stritzel et al., paragraphs 21-22, wherein Stritzel discloses “modification dates”). 

As to claim 7, Chan et al. as modified, teaches wherein the method setting the priority level for each of the files or folders includes sorting the files or folders from most recently accessed to least recently accessed (See Chan et al., paragraphs 15-16, 33, 35 and 63, wherein Chan discloses that “the criterion for identifying the priority files 210 can include an access pattern of the data files 205. The access pattern can include data regarding (a) a frequency of access of a particular data file…(e) most recently accessed set of data files, (f) a period for which the particular data file is accessed, etc.”).

As to claim 9, Chan et al. as modified, teaches wherein assigning at least a high priority level and a low priority level for at least some of the files or folders is based on the input received from a user via a graphical user interface, wherein the graphical user interface communicates the high priority level and the low priority level to a priority management agent (See Chan et al., paragraphs 15-2-16, 19, 60 and 74, wherein the access and priority is done through user interface; Also see Chan et al., paragraphs 14-15, 25, 31-37 and 64, wherein “the criterion for identifying the priority files 210 can include an access pattern of the data files 205. The access pattern can include data regarding (a) a frequency of access of a particular data file (b) a number of times the particular data file is requested or downloaded to any of the computing devices, from the particular computing device, (c) a frequency of access of the particular data file using a particular computing device similar to the computing device 250, (d) a period for which the particular data file is accessed using the particular computing device, (e) most recently accessed set of data files, (f) a period for which the particular data file is accessed, etc.”). 

	As to claim 11, Chan et al. as modified, teaches wherein assigning at least a high priority level and a low priority lever for at least some of the files or folders is performed by a priority management agent, wherein the priority management agent is configured to report changes to priorities of files or folders, to a storage manager to enable the storage manager to update one or more storage policies (See Chan et al., paragraphs 19, 25, 35, 38, wherein updates and modifications to the files are tracked; Also see Stritzel et al., paragraphs 26 and 68, wherein priority is based on files being updated {changes} and added).
	
5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (U.S. Patent Application Publication No. 2014/0289189), in view of Stritzel et al. (U.S. Patent Application Publication No. 2014/0172793), in further view of Taylor et al. (U.S. Patent Application Publication No. 2013/0117240), in further view of Dinh et al. (U.S. Patent Application Publication No. 2013/0124534).
As to claim 8, Chan et al. as modified, still does not teach teaches wherein the method setting the priority level for each of the files or folders includes executing system level commands based on file system search criteria received from the user.
Dinh et al. teaches an apparatus and method for information access, search, rank and retrieval (See abstract), in which he teaches wherein the method setting the priority level for each of the files or folders includes executing system level commands based on file system search criteria received from the user (See Dinh et al., paragraphs 59 and 125, wherein priority is based on the users search strategy). 
Chan et al. as modified and Dinh et al. are from the analogous art of file management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Chan et al. as modified and Dinh et al. to have combined Chan et al. as modified and Dinh et al..  The motivation to combine Chan et al. as modified and Dinh et al. is to provide a method for quickly searching and ranking related documents in a database based on user input queries (See Dinh et al., paragraphs 3-6).  Therefore, it would have been obvious to one skilled in the art to combine Chan et al. as modified and Dinh et al..

6.	Claims 4 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (U.S. Patent Application Publication No. 2014/0289189), in view of Stritzel et al. (U.S. Patent Application Publication No. 2014/0172793), in further view of Taylor et al. (U.S. Patent Application Publication No. 2013/0117240), in further view of Kottomtharayil et al. (U.S. Patent No. 7,734,669).
As to claim 4, Chan et al. as modified does not explicitly teach wherein determining the frequency of access includes reading data object properties from an index of data object properties, the index of data object properties being generated by an operating system of the computing device.
Kottomtharayil et al. teaches managing copies of Data (See abstract), in which he teaches wherein determining the frequency of access includes reading data object properties from an index of data object properties, the index of data object properties being generated by an operating system of the computing device (See Kottomtharayil et al., Figure 5, column 5, line65-column 6, line 7, wherein an index content is created and see claim 10 wherein the index include object properties).
Chan et al. as modified and Kottomtharayil et al. are from the analogous art of data management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Chan et al. as modified and Kottomtharayil et al. to have combined Chan et al. as modified and Kottomtharayil et al.. The motivation to combine Chan et al. as modified and Kottomtharayil et al. is to “provide maximum availability for handling customer or employee requests” (See Kottomtharayil et al., column 1, lines 52-61).  Therefore, it would have been obvious to one skilled in the art to combine Chan et al. as modified and Kottomtharayil et al..

	As to claim 13, Chan et al. teaches a method of prioritizing backup operations of data objects stored on a computing device (See Chan et al., paragraphs 14-18, wherein a prioritization method of synchronization {copying} of files is described), the method comprising: 
determining, with the computing device, a frequency of access for the data objects, wherein determining the frequency of access includes tracking a quantity of read and write operation requests from a user for each data object (See Chan et al., paragraph 25, wherein a user can initiate a priority synchronization for their computing device and access pattern can include reading and modifying {write} operations on files); 
determining, with the computing device, a recency of access for the files or folders stored by the computing device (See Chan et al., Figure 3 and paragraphs 15 and 33, wherein Chan discloses “the criterion for identifying the priority files 210 can include an access pattern of the data files 205. The access pattern can include data regarding (a) a frequency of access of a particular data file (b) a number of times the particular data file is requested or downloaded to any of the computing devices, from the particular computing device, (c) a frequency of access of the particular data file using a particular computing device similar to the computing device 250, (d) a period for which the particular data file is accessed using the particular computing device, (e) most recently accessed set of data files, (f) a period for which the particular data file is accessed, etc.”);
setting a priority level for a first plurality of the data objects based on both the frequency of access for the data objects and the recency of access for the data objects (See Chan et al., Figure 3 and paragraph 15, wherein Chan discloses that the “priority sync selects the subset of data files to be downloaded based on an access pattern of the data files by the user on the other computing devices of the user. For example, if the data files are image files, the priority sync can select the images that have been viewed a particular number of times, images that have been viewed most recently, e.g., on another computing device, images that the user has indicated as important {high priority} or images that is likely to be accessed by the user on the particular computing device.” Also see paragraph 33 wherein Chan discloses that “the criterion for identifying the priority files 210 can include an access pattern of the data files 205. The access pattern can include data regarding (a) a frequency of access of a particular data file…(e) most recently accessed set of data files, (f) a period for which the particular data file is accessed, etc.”); 
changing the priority level for at least some of the data objects of the first plurality of data objects by a priority management agent, wherein the priority management agent overrides the previously assigned priority for the at least some of the data objects when network bandwidth or network throughput is reduced below a threshold (See Chan et al., paragraph 16, wherein Chan discloses “In some embodiments, a downgraded format is a format of the file that contains lower amount of information than that of the original format so that sync consumes lesser time and/or bandwidth compared to the original format.” Also see paragraphs 38-39, wherein “In another example, the user {priority management agent} may define a priority-sync policy 305 to identify a data file of a particular size from the data files 205 as a non-priority file if the storage space in the computing device 250 is below a particular threshold); and 
backing up each data object of the first plurality data objects according to the priority level of its corresponding data object so that higher priority ones of the data objects are backed up prior to lower priority ones of the data objects  (See Chan et al., Figure 3 and paragraphs 25-26, wherein new devices can be synched with older devices. Priority synching is done based one access patterns wherein the priority {high} files are backed up prior to the non-priority {low} files).
Chan et al. teaches “In some embodiments, a downgraded format is a format of the file that contains lower amount of information than that of the original format so that sync consumes lesser time and/or bandwidth compared to the original format.  For example, a non-priority image file can be downloaded as thumbnail of the image file, a low resolution image of the image file, or a reduced file size version of the image file.  In another example, a non-priority music file can be downloaded as low bit-rate version of the music file, a shorter duration version of the music file, or a reduced file size version of the music file.  In some embodiments, by downloading the non-priority files in a downgraded format, not only is the computing resources, e.g., time, storage space, network bandwidth consumed to download the non-priority data files is minimized, the particular computing device has information regarding all the data files, e.g., priority files and non-priority files, of the user” (See Chan et al., paragraphs 15-16 and 39).  Chan et al., however, does not explicitly teach prioritizing copy operations of data files stored on the computing device when there is a bandwidth available to the computing device below a certain threshold bandwidth for performing the copy operations of the data files stored on the computing device.
Stritzel et al. teaches opportunistic, priority based object synchronization (See abstract), in which he teaches prioritizing copy operations of data files stored on the computing device when there is a bandwidth available to the computing device below a certain threshold bandwidth for performing the copy operations of the data files stored on the computing device (See Stritzel et al., paragraph 25, wherein the device 102 and/or remote data store 110 may be further adapted to perform a higher-frequency synchronization opportunistically, i.e., while the computing resources of the device 102 and/or remote data store 110 that are involved in the synchronization 112 (e.g., processor capacity, bandwidth, and/or power) remain within an acceptable high-priority data threshold”).
Chan et al. and Stritzel et al. are from the analogous art of a synchronizing system and method.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Chan et al. and Stritzel et al. to have combined Chan et al. and Stritzel et al..  The motivation to combine Chan et al. and Stritzel et al. is to provide a system and method that performs the synchronization differently for different types of objects, in particular to synchronize high-priority objects at a higher frequency (See Stritzel et al., paragraphs 5-6).  Therefore, it would have been obvious to one skilled in the art to combine Chan et al. and Stritzel et al..
	Chan et al. as modified does not explicitly teach determining, with the computing device, a frequency of access for the data objects by reading data object properties from an index of data object properties, the index of data object properties being generated by an operating system of the computing device.
Kottomtharayil et al. teaches managing copies of Data (See abstract), in which he teaches determining, with the computing device, a frequency of access for the data objects by reading data object properties from an index of data object properties, the index of data object properties being generated by an operating system of the computing device (See Kottomtharayil et al., Figure 5, column 5, line65-column 6, line 7, wherein an index content is created and see claim 10 wherein the index include object properties).
Chan et al. as modified and Kottomtharayil et al. are from the analogous art of data management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Chan et al. as modified and Kottomtharayil et al. to have combined Chan et al. as modified and Kottomtharayil et al..  The motivation to combine Chan et al. as modified and Kottomtharayil et al.  is to “provide maximum availability for handling customer or employee requests” (See Kottomtharayil et al., column 1, lines 52-61).  Therefore, it would have been obvious to one skilled in the art to combine Chan et al. as modified and Kottomtharayil et al..
Chan et al. as modified, still does not explicitly teach selecting a secondary storage computing device for backing up at least some of the data objects based on a performance metric of the secondary storage computing device and the set priority level.
Taylor et al. teaches accessing cached data from a peer cloud controller in a distributed filesystem (See abstract), in which he teaches selecting a secondary storage computing device for backing up at least some of the data objects based on a performance metric of the secondary storage computing device and the set priority level (See Taylor et al., paragraphs 153-154, 160, 205 wherein Taylor discloses storage performance and wherein Taylor discloses “a locality policy may specify that image and video files (e.g., files with ".jpg" and ".avi" extensions) should be considered low-priority (e.g., in comparison with other project file types), and should immediately be stored in a second-level (e.g., cheaper) cloud storage system instead of in a costlier high-speed, highly-replicated cloud storage system that is used for high-priority files”).
Chan et al. as modified and Taylor et al. are from the analogous art of storing files.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Chan et al. as modified and Taylor et al. to have combined Chan et al. as modified and Taylor et al..  The motivation to combine Chan et al. as modified and Taylor et al. is to maintain data consistency, redundancy, and storage system performance in the presence of hard drive failures (See Taylor et al., paragraphs 5-7).  Therefore, it would have been obvious to one skilled in the art to combine Chan et al. as modified and Taylor et al..

	As to claim 14, Chan et al. as modified, teaches wherein backing up the data objects according to the priority level of each of the data objects includes transmitting the data objects to a secondary storage computing device in descending order of priority, wherein setting the priority level for at least some of the data objects based on the frequency of access includes sorting all of the data objects on the computing device in descending order from most accessed to least accessed (See Chan et al., Figure 3 and paragraphs 25-26, wherein new devices can be synched with older devices. Priority synching is done based one access patterns wherein the priority {high} files are backed up prior to the non-priority {low} files; Also see Chan et al., Figure 3 and paragraph 15, wherein Chan discloses that the “priority sync selects the subset of data files to be downloaded based on an access pattern of the data files by the user on the other computing devices of the user. For example, if the data files are image files, the priority sync can select the images that have been viewed a particular number of times, images that have been viewed most recently, e.g., on another computing device, images that the user has indicated as important {high priority} or images that is likely to be accessed by the user on the particular computing device.” Also see Kottomtharayil et al., Figure 5, column 5, line65-column 6, line 7, wherein an index content is created).

As to claim 15, Chan et al. as modified, teaches querying an operating system of the computing device or a file system of the computing device to determine which files or folders are open; and counting a number of times each data object is opened (See Chan et al., paragraphs 14-15, 25, 31-37 and 64, wherein “the criterion for identifying the priority files 210 can include an access pattern of the data files 205. The access pattern can include data regarding (a) a frequency of access of a particular data file (b) a number of times the particular data file is requested or downloaded to any of the computing devices, from the particular computing device, (c) a frequency of access of the particular data file using a particular computing device similar to the computing device 250, (d) a period for which the particular data file is accessed using the particular computing device, (e) most recently accessed set of data files, (f) a period for which the particular data file is accessed, etc.” Wherein Chans teaching of accessing is read on opening a file because accessing a file can entail opening said file).

	As to claim 16, Chan et al. as modified, teaches wherein the method: determining, with the computing device, a recency of access for each of the data objects, wherein: determining the recency of access includes tracking a time and date when read and write operation requests are received by the computing device from the user for each data object (See Chan et al., paragraphs 15, 33, 35 and 63, wherein Chan discloses that “the criterion for identifying the priority files 210 can include an access pattern of the data files 205. The access pattern can include data regarding (a) a frequency of access of a particular data file…(e) most recently accessed set of data files, (f) a period for which the particular data file is accessed, etc.”), and setting the priority level for each of the data objects is based on both the frequency of access for the data objects and the recency of access for the data objects (See Taylor et al., paragraphs 153-154, 160, 205 wherein Taylor discloses “a locality policy may specify that image and video files (e.g., files with ".jpg" and ".avi" extensions) should be considered low-priority (e.g., in comparison with other project file types), and should immediately be stored in a second-level (e.g., cheaper) cloud storage system instead of in a costlier high-speed, highly-replicated cloud storage system that is used for high-priority files”).

As to claim 17, Chan et al. as modified, teaches determining, with the computing device, a recency of access for each of the data objects, wherein determining the recency of access includes tracking a time and date when read and write operation requests are received by the computing device from the user for each data object, and setting the priority level for each of the data objects includes sorting the data objects from most recently accessed to least recently accessed (See Chan et al., paragraphs 15-16, 33, 35 and 63, wherein Chan discloses that “the criterion for identifying the priority files 210 can include an access pattern of the data files 205. The access pattern can include data regarding (a) a frequency of access of a particular data file…(e) most recently accessed set of data files, (f) a period for which the particular data file is accessed, etc.”; Also, see Stritzel et al., paragraphs 21-22, wherein Stritzel discloses “modification dates”).

7. 	Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (U.S. Patent Application Publication No. 2014/0289189), in view of Stritzel et al. (U.S. Patent Application Publication No. 2014/0172793), in further view of Colgrove et al. (U.S. Patent Application Publication No. 2005/0144407).
	As to claim 18, Chan et al. teaches a method of synchronizing multiple instances of a data file within an information management system having at least a first computing device and a second computing device (See Chan et al., paragraphs 14-18, wherein a prioritization method of synchronization {copying} of files is described), the method comprising: 
determining, with the first computing device, whether a first instance of the data file has been modified (See Chan et al., paragraph 25, wherein a user can initiate a priority synchronization for their computing device);
when the first instance of the data file has been modified, applying a file difference algorithm to determine differences between contents of a present version of the first instance of the data file and contents of a previous version of the first instance of the data file (See Chan et al., Figure 3 and paragraphs 15-19 and 26, wherein “a normal sync of a particular computing device downloads all of the data files that have been added or changed in the distributed backup system 100 since the particular computing device was last synchronized. For example, if the particular computing device is a new computing device that has not been previously synchronized with the server 110, the normal sync can download all the data files of the user from the server 110. In another example, if the particular computing device has not been synchronized for a significant period, the number of data files that may have changed or have been added at the server 110 may be significant. This can consume significant computing resources, especially, if the number of data files is large”); 
determining whether a communication link between the first computing device and the second computing device will incur charges based on time or data quantity (See Chan et al., paragraphs 39-40, wherein “the non-priority files 310 can be downloaded to the computing device 250 in a subsequent synchronization (e.g., subsequent to the first time the computing device 250 is synced with the server 110 or subsequent to the priority sync of the computing device 250) of the computing device 250. Alternatively, the non-priority files 310 can be downloaded to the computing device 250 as part of the priority sync but in a downgraded format, e.g., downgraded compared to the original format of the data files. In some embodiments, the downgraded format of a particular data file can include one or more of (a) metadata of the particular data file, (b) a shortcut link to the particular data file, or (c) a reduced file size version of the original format of the particular data file stored at the server 110. For example, if a data file is an image file, the downgraded format of the image file can a reduced file size image file (e.g., a potable network graphics (PNG) format), a reduced image size such as a thumbnail, or a lower resolution version of the original format of the image file stored at the server 110. In another example, if the data file is an audio/video file, the downgraded format of the audio/video file can be a reduced file size audio/video file, a shorter duration audio/video file such as an audio or video file containing a particular duration, e.g. 30 seconds of the original audio/video file, or a lower bit-rate version of the original audio/video file stored at the server 110”).60692-8121. US01/LEGAL125268931.3 
Chan et al. teaches “In some embodiments, a downgraded format is a format of the file that contains lower amount of information than that of the original format so that sync consumes lesser time and/or bandwidth compared to the original format.  For example, a non-priority image file can be downloaded as thumbnail of the image file, a low resolution image of the image file, or a reduced file size version of the image file.  In another example, a non-priority music file can be downloaded as low bit-rate version of the music file, a shorter duration version of the music file, or a reduced file size version of the music file.  In some embodiments, by downloading the non-priority files in a downgraded format, not only is the computing resources, e.g., time, storage space, network bandwidth consumed to download the non-priority data files is minimized, the particular computing device has information regarding all the data files, e.g., priority files and non-priority files, of the user” (See Chan et al., paragraphs 15-16 and 39).  Chan et al., however, does not explicitly teach prioritizing copy operations of data files stored on the computing device when there is a bandwidth available to the computing device below a certain threshold bandwidth for performing the copy operations of the data files stored on the computing device.
Stritzel et al. teaches opportunistic, priority based object synchronization (See abstract), in which he teaches prioritizing copy operations of data files stored on the computing device when there is a bandwidth available to the computing device below a certain threshold bandwidth for performing the copy operations of the data files stored on the computing device (See Stritzel et al., paragraph 25, wherein the device 102 and/or remote data store 110 may be further adapted to perform a higher-frequency synchronization opportunistically, i.e., while the computing resources of the device 102 and/or remote data store 110 that are involved in the synchronization 112 (e.g., processor capacity, bandwidth, and/or power) remain within an acceptable high-priority data threshold”).
Chan et al. and Stritzel et al. are from the analogous art of a synchronizing system and method.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Chan et al. and Stritzel et al. to have combined Chan et al. and Stritzel et al..  The motivation to combine Chan et al. and Stritzel et al. is to provide a system and method that performs the synchronization differently for different types of objects, in particular to synchronize high-priority objects at a higher frequency (See Stritzel et al., paragraphs 5-6).  Therefore, it would have been obvious to one skilled in the art to combine Chan et al. and Stritzel et al..
Chan et al. as modified, teaches that new devices can be synched with older devices. Priority synching is done based one access patterns wherein the priority {high} files are backed up prior to the non-priority {low} files (See Chan et al., Figure 3 and paragraphs 25-26). Chan et al. as modified, however, does not explicitly teach when the communication link between the first computing device and the second computing device will incur charges based on time or data quantity, then transmitting the determined differences for the first instance of the data file to the second computing device to enable the second computing device to apply the determined differences for the first instance of the data file to a second instance of the data file, wherein applying the determined differences to the second instance of the data file synchronizes contents of the second instance of the data file to match the contents of the first instance of the data file.
Colgrove et al. teaches coordinated storage management operations in replication environment (See abstract), in which he teaches when the communication link between the first computing device and the second computing device will incur charges based on time or data quantity, then transmitting the determined differences for the first instance of the data file to the second computing device to enable the second computing device to apply the determined differences for the first instance of the data file to a second instance of the data file, wherein applying the determined differences to the second instance of the data file synchronizes contents of the second instance of the data file to match the contents of the first instance of the data file (See Colgrove et al., paragraphs 41-45, 65-67, wherein Colgrove teaches a change log that store the changes (differences) to be changed to the secondary storage to match the primary storage).
Chan et al. as modified and Colgrove et al. are from the analogous art of data replication.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Chan et al. as modified and Colgrove et al. to have combined Chan et al. as modified and Colgrove et al..  The motivation to combine Chan et al. as modified and Colgrove et al. is to avoid copying the entire set of primary data to each backup copy at secondary sites because copying entire sets of data uses network bandwidth unnecessarily when only a small subset of the primary data has changed (See Colgrove et al., paragraphs 6-7).  Therefore, it would have been obvious to one skilled in the art to combine Chan et al. as modified and Colgrove et al..

As to claim 19, Chan et al. as modified, teaches wherein determining whether the first instance of the data file has been modified includes determining whether memory block values have changed, wherein the memory block values are stored by the first computing device and are representative of contents of the first instance of the data file (See Chan et al., Figure 3 and paragraph 15-19; Also see Stritzel et al., paragraphs 20-22, wherein differences are compared); wherein applying the file difference algorithm includes applying the file difference algorithm only to memory blocks storing ones of the memory block values that changed when the first instance of the data file was modified (See Chan et al., Figure 3 and paragraph 15-19; Also see Stritzel et al., paragraphs 20-22, 26 and 68, wherein priority is based on files being updated {differences} and added ).

As to claim 20, Chan et al. as modified, teaches wherein the file difference algorithm is an rsync utility that determines differences between the versions of the first instance of the data file, wherein the second computing device is a secondary storage computing device remotely located from the first computing device, wherein the second instance of the data file is a secondary copy of the data file, wherein transmitting the determined differences to the second computing device includes transmitting the determined differences to a storage manager of the information management system, and wherein the storage manager forwards the determined differences to the second computing device in addition to other computing devices storing additional instances of the data file (See Chan et al., Figure 3 and paragraphs 15-16, wherein Chan discloses that the “priority sync selects the subset of data files to be downloaded based on an access pattern of the data files by the user on the other computing devices of the user. For example, if the data files are image files, the priority sync can select the images that have been viewed a particular number of times, images that have been viewed most recently, e.g., on another computing device, images that the user has indicated as important {high priority} or images that is likely to be accessed by the user on the particular computing device”; Also see Stritzel et al., paragraphs 19-22 and 42, wherein “the high-priority objects 108 may be directly synchronized with the remote data store 110 (e.g., for each such object 108, directly comparing the versions of the object 108 in the local data store and the remote data store 110);” Also see Colgrove et al., paragraphs 41-45, 65-67).

As to claim 21, Chan et al. as modified, teaches assigning a higher priority to data files that have been backed up to secondary storage at least once, as compared to a lower priority associated with data files that have not been backed up to the secondary storage at least once (See Chan et al., Figure 3 and paragraph 15, wherein Chan discloses that the “priority sync selects the subset of data files to be downloaded based on an access pattern of the data files by the user on the other computing devices of the user. For example, if the data files are image files, the priority sync can select the images that have been viewed a particular number of times, images that have been viewed most recently, e.g., on another computing device, images that the user has indicated as important {high priority} or images that is likely to be accessed by the user on the particular computing device”); and monitoring the data files having a higher priority before monitoring the data files having a lower priority, and wherein the first computing device is a first smart phone and the second computing device is a second smart phone (See Chan et al., paragraphs 3 and 51, wherein Chan's system can occur in a cellular network and therefore both computing devices can be smart phones).

Response to Arguments
8. 	Applicant's arguments filed on 10/19/2020, with respect to the rejected claims have been fully considered but they are not found to be persuasive:
In response to applicants’ arguments regarding “As claims 1 and 13 incorporate the subject matter previously recited by dependent claim 10, this reply addresses the patentability of claims 1 and 13 by responding to the rejection of dependent claim 10. The Non-Final Office Action alleges that Chan teaches or suggests the subject matter of claim 10 because Chan discloses a priority-sync policy at paragraph [0038]. Applicant respectfully refutes this characterization and submits that Chan does not, in fact, teach or suggest ‘wherein assigning the at least high priority level for at least some of the files or folders of the first set of the files or folders is performed by a priority management agent, wherein the priority management agent overrides previously assigned priorities for the at least some of the files or folders when network bandwidth or network throughput is reduced below a threshold,’” the arguments have been fully considered but are not found to be persuasive. Chan teaches “non-priority” files which are read on “low priority level” and these “non-priority” files are consider to be non-priority due to access pattern (See Chan et al., Figure 3 and paragraphs 16-17, 32 and 38-42). Chan also discloses “In some embodiments, a downgraded format is a format of the file that contains lower amount of information than that of the original format so that sync consumes lesser time and/or bandwidth compared to the original format” (See Chan et al., paragraph 16). In paragraphs 38-39, Chan discloses “In another example, the user {priority management agent} may define a priority-sync policy 305 to identify a data file of a particular size from the data files 205 as a non-priority file if the storage space in the computing device 250 is below a particular threshold. Allowing the user {priority management agent} to define a priority sync policy allows the user to override any previous priorities. Paragraph 38 of Chans further discloses that “In another example, the user may define a priority-sync policy 305 to identify a data file of a particular size from the data files 205 as a non-priority file if the storage space in the computing device 250 is below a particular threshold”. Therefore, the office respectfully disagrees with the applicants arguments that Chan does not teach “‘wherein assigning the at least high priority level for at least some of the files or folders of the first set of the files or folders is performed by a priority management agent, wherein the priority management agent overrides previously assigned priorities for the at least some of the files or folders when network bandwidth or network throughput is reduced below a threshold.”
In response to applicants’ arguments regarding “Chan at [0038] As evident from the foregoing paragraph, the priority-sync policy may be used to identify files as ‘non-priority files’ based on the type of computing device 250 (e.g., a smartphone) or based on a particular size of the file (e.g., ‘if the storage space in the computing device 250 is below a particular threshold.’) However, identifying files as non-priority files using the priority-sync policy does not teach nor suggest “wherein assigning the at least high priority level for at least some of the files or folders of the first set of the files or folders is performed by a priority management agent, wherein the priority management agent overrides previously assigned priorities for the at least some of the files or folders when network bandwidth or network throughput is reduced below a threshold.’ The priority-sync policy assigns a priority (e.g., a non-priority) to one or more files based on certain criteria. However, the priority-sync policy does not override a previously assigned priority to a file by assigning a new priority to the file. Assigning a non-priority to file that does not have a priority is not overriding a previously assigned priority because the file does not already have a priority assigned to it. Thus, claim 1 is at least patentable over Chan,” the arguments have been fully considered but are not found to be persuasive. As argued above paragraphs 38-39 of Chan discloses “In another example, the user {priority management agent} may define a priority-sync policy 305 to identify a data file of a particular size from the data files 205 as a non-priority file if the storage space in the computing device 250 is below a particular threshold. Allowing the user {priority management agent} to define a priority sync policy allows the user to override any previous priorities. Paragraph 38 of Chans further discloses that “In another example, the user may define a priority-sync policy 305 to identify a data file of a particular size from the data files 205 as a non-priority file if the storage space in the computing device 250 is below a particular threshold”. Therefore, the office respectfully disagrees with the applicants arguments that Chan does not teach “‘wherein assigning the at least high priority level for at least some of the files or folders of the first set of the files or folders is performed by a priority management agent, wherein the priority management agent overrides previously assigned priorities for the at least some of the files or folders when network bandwidth or network throughput is reduced below a threshold.”
In response to applicants’ arguments regarding “Neither Stritzel nor Taylor cure the deficiencies of Chan…While the Non-Final Office Action relies on Taylor for teaching or suggesting ‘accessing cached data from a peer cloud controller in a distributed filesystem” (Non-Final Office Action at 8), Taylor does not teach nor suggest that a “priority management agent overrides previously assigned priorities for the at least some of the files or folders when network bandwidth or network throughput is reduced below a threshold.’ Although Taylor describes that a locality policy can ‘specify storage behavior for different classes of files,’ {Taylor at [0205]), Taylor does not describe that the locality policy overrides an already assigned priority (e.g., a low-priority) when network bandwidth or network throughput is reduced below a threshold. Thus, claim 1 is also patentable over Chan, Stritzel, and Taylor, whether considered alone or in combination,” the arguments have been fully considered but are not found to be persuasive. The office does not rely on Stritzel or Taylor to reject the limitation of “wherein assigning the at least high priority level for at least some of the files or folders of the first set of the files or folders is performed by a priority management agent, wherein the priority management agent overrides previously assigned priorities for the at least some of the files or folders when network bandwidth or network throughput is reduced below a threshold”. As argued above paragraphs 38-39 of Chan discloses “In another example, the user {priority management agent} may define a priority-sync policy 305 to identify a data file of a particular size from the data files 205 as a non-priority file if the storage space in the computing device 250 is below a particular threshold. Allowing the user {priority management agent} to define a priority sync policy allows the user to override any previous priorities. Paragraph 38 of Chans further discloses that “In another example, the user may define a priority-sync policy 305 to identify a data file of a particular size from the data files 205 as a non-priority file if the storage space in the computing device 250 is below a particular threshold”. Therefore, the office respectfully disagrees with the applicants arguments that Chan does not teach “‘wherein assigning the at least high priority level for at least some of the files or folders of the first set of the files or folders is performed by a priority management agent, wherein the priority management agent overrides previously assigned priorities for the at least some of the files or folders when network bandwidth or network throughput is reduced below a threshold.”

In response to applicants’ arguments regarding “Claim 18 is also patentable over Chan, Stritzel, and Colgrove, whether these references are considered alone or in combination. The Non-Final Office Action alleges that Chan teaches or suggests “determining whether a communication link between the first computing device and the second computing device will incur charges based on time or data quantity” because Chan describes that non-priority files can be downloaded in a degraded format at paragraphs [0039]-[0040]. Applicant respectfully disagree with this characterization and submit that Chan does not teach nor suggest the claimed determining step and thus, cannot teach nor suggest, the claimed “transmitting” step (e.g., that the transmitting is based on the determination that the communication link will incur charges based on time or data quantity.),” the arguments have been fully considered but are not found to be persuasive. Chan et al. teaches that new devices can be synched with older devices, therefore Chan does disclose that there is a communication link between devices (See Chan et al., Figure 3 and paragraphs 25-26). Priority synching is done based one access patterns wherein the priority {high} files are backed up prior to the non-priority {low} files (See Chan et al., Figure 3 and paragraphs 25-26). Chan et al. however, does not explicitly teach “when the communication link between the first computing device and the second computing device will incur charges based on time or data quantity, then transmitting the determined differences for the first instance of the data file to the second computing device to enable the second computing device to apply the determined differences for the first instance of the data file to a second instance of the data file, wherein applying the determined differences to the second instance of the data file synchronizes contents of the second instance of the data file to match the contents of the first instance of the data file”. Colgrove et al. has been cited to teach “when the communication link between the first computing device and the second computing device will incur charges based on time or data quantity, then transmitting the determined differences for the first instance of the data file to the second computing device to enable the second computing device to apply the determined differences for the first instance of the data file to a second instance of the data file.” Paragraphs 30, 41-45, 65-67, of Colgrove disclose a change log that store the changes (differences) to be changed to the secondary storage to match the primary storage. Colgrove further teaches that “For operations that make large-scale changes to data, such as reorganizing data stored on a disk or restoring data from a copy of the data made at an earlier point in time, avoiding copying the modified data to a secondary data store saves time and money” (See Colgrove et al., paragraph 8).

In response to applicants’ arguments regarding “Chan does not explicitly or implicitly disclose determining whether “a communication link between the first computing device and the second computing device will incur charges based on time or data quantity.’ While minimizing computing resources can result in less time being used to download data files to the computing resources, this minimization does not imply that Chan performs on a determination on the communication link between the server and the computing device. The minimization of the computing resources is simply one effect, and does not implicitly suggest that the server or the computing device has performed a determination on the communication link between the devices to determine whether charges will be incurred based on time or data quantity. Performing the determination is separate and apart from the minimization of computing resources, and Chan does not teach nor suggest that this determination occurs in paragraph [0039],” the arguments have been fully considered but are not found to be persuasive. As argue above Chan et al. teaches that new devices can be synched with older devices, therefore Chan does disclose that there is a communication link between devices (See Chan et al., Figure 3 and paragraphs 25-26). Priority synching is done based one access patterns wherein the priority {high} files are backed up prior to the non-priority {low} files (See Chan et al., Figure 3 and paragraphs 25-26). Chan et al. however, does not explicitly teach “when the communication link between the first computing device and the second computing device will incur charges based on time or data quantity, then transmitting the determined differences for the first instance of the data file to the second computing device to enable the second computing device to apply the determined differences for the first instance of the data file to a second instance of the data file, wherein applying the determined differences to the second instance of the data file synchronizes contents of the second instance of the data file to match the contents of the first instance of the data file”. Colgrove et al. has been cited to teach “when the communication link between the first computing device and the second computing device will incur charges based on time or data quantity, then transmitting the determined differences for the first instance of the data file to the second computing device to enable the second computing device to apply the determined differences for the first instance of the data file to a second instance of the data file.” Paragraphs 30, 41-45, 65-67, of Colgrove disclose a change log that store the changes (differences) to be changed to the secondary storage to match the primary storage. Colgrove further teaches that “For operations that make large-scale changes to data, such as reorganizing data stored on a disk or restoring data from a copy of the data made at an earlier point in time, avoiding copying the modified data to a secondary data store saves time and money” (See Colgrove et al., paragraph 8).

In response to applicants’ arguments regarding “Chan does not disclose nor suggest the feature of “determining whether a communication link between the first computing device and the second computing device will incur charges based on time or data quantity,” the arguments have been fully considered but are not found to be persuasive. As argued above Chan et al. teaches that new devices can be synched with older devices, therefore Chan does disclose that there is a communication link between devices (See Chan et al., Figure 3 and paragraphs 25-26). Priority synching is done based one access patterns wherein the priority {high} files are backed up prior to the non-priority {low} files (See Chan et al., Figure 3 and paragraphs 25-26). Chan et al. however, does not explicitly teach “when the communication link between the first computing device and the second computing device will incur charges based on time or data quantity, then transmitting the determined differences for the first instance of the data file to the second computing device to enable the second computing device to apply the determined differences for the first instance of the data file to a second instance of the data file, wherein applying the determined differences to the second instance of the data file synchronizes contents of the second instance of the data file to match the contents of the first instance of the data file”. Colgrove et al. has been cited to teach “when the communication link between the first computing device and the second computing device will incur charges based on time or data quantity, then transmitting the determined differences for the first instance of the data file to the second computing device to enable the second computing device to apply the determined differences for the first instance of the data file to a second instance of the data file.” Paragraphs 30, 41-45, 65-67, of Colgrove disclose a change log that store the changes (differences) to be changed to the secondary storage to match the primary storage. Colgrove further teaches that “For operations that make large-scale changes to data, such as reorganizing data stored on a disk or restoring data from a copy of the data made at an earlier point in time, avoiding copying the modified data to a secondary data store saves time and money” (See Colgrove et al., paragraph 8).

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






3/26/2021
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164     

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164